 Case: 1:19-cv-01610 Document #: 50-7 Filed: 04/18/19 Page 1 of 3 PageID #:253



                                                                   Hon. Andrea R. Wood




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


CHRISTOPHER MOEHRL, on behalf of
himself and all others similarly situated,
                                             Civil Action No.: 1:19-cv-01610
              Plaintiff,
                                             DECLARATION OF MARC M. SELTZER
                                             IN SUPPORT OF PLAINTIFF’S MOTION
                                             TO APPOINT PLAINTIFF’S INTERIM
v.                                           CO-LEAD CLASS COUNSEL

THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS
CORP., HOMESERVICES OF AMERICA,
INC., RE/MAX HOLDINGS, INC., and
KELLER WILLIAMS REALTY, INC.

               Defendants.
   Case: 1:19-cv-01610 Document #: 50-7 Filed: 04/18/19 Page 2 of 3 PageID #:254




       I, Marc M. Seltzer, hereby declare as follows:

       1.        I am a partner in the law firm of Susman Godfrey L.L.P. and one of the attorneys

of record for the plaintiff in the above-captioned action. I have personal knowledge of the facts

set forth herein, and if called as a witness, would testify competently thereto.

       2.        I make this declaration in support of plaintiff’s motion to appoint interim co-lead

class counsel.

       3.        Attached hereto are true and correct copies of the following documents:

       Exhibit A:       Susman Godfrey L.L.P.’s firm resume;

       Exhibit B:       Marc M. Seltzer’s profile;

       Exhibit C:       Steven G. Sklaver’s profile;

       Exhibit D:       Matthew R. Berry’s profile; and

       Exhibit E:       Beatrice Franklin’s profile.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 18th day of April 2019, at Los Angeles, California.


                                               s/ Marc M. Seltzer
                                               MARC M. SELTZER

                                               Attorney for Plaintiff Christopher Moehrl




                                                 -1-
   Case: 1:19-cv-01610 Document #: 50-7 Filed: 04/18/19 Page 3 of 3 PageID #:255




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on April 18, 2019, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.

                                                       s/ Steve W. Berman
                                                      STEVE W. BERMAN




                                                -4-
